SHRUM, Judge,
concurring.
I concur. I write separately because it appears this may be a case where a “form” real estate contract was selected and modified by one or more individuals who were not parties to the contract or licensed to practice law in Missouri. If so, it is another example of an undesirable but increasing phenomena, i.e., litigation stemming, at least in part, from the unlawful practice of law.
Historically, Missouri has embraced the policy that the practice of law and doing law business, both in and out of its courts, shall be limited to persons with special qualifications and duly licensed attorneys. De Pass v. B. Harris Wool Co., 346 Mo. 1038, 144 S.W.2d 146, 148 [5] (1940); §§ 484.010-.02, RSMo 1994. Laymen are not allowed to practice law because it is detrimental to the public interest for non-lawyers to represent themselves to the public as being qualified to practice law when they are not. Liberty Mut. Ins. Co. v. Jones, 344 Mo. 932, 130 S.W.2d 945, 960 [20] (1939).
Even so, it appears to this writer there is an alarming increase in the unauthorized practice of law, especially in the area of real estate law. Inexplicably, there does not appear to be a prevalence of complaints about this trend (if it is a trend).1 *508From my observation, it is an issue about which both the Bar and the public should be more concerned. I commend this case as yet another illustration of why such concern is warranted.

. To protect the public, the chief disciplinary counsel appointed by the supreme court is *508empowered to investigate the unauthorized practice of law and prosecute suits for that purpose. Rule 5.29(a). Inquiry reveals that fewer complaints than anticipated have been made to the chief disciplinary counsel on this subject in recent years.